Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  March 4, 2016                                                                         Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  151790(67)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  MARK A. ROSEMAN and LUZATER                                                                 Joan L. Larsen,
                                                                                                        Justices
  ROSEMAN,
            Plaintiffs-Appellees,
                                                             SC: 151790
  v                                                          COA: 314650
                                                             Wayne CC: 11-011214-NO
  CITY OF DETROIT,
            Defendant,
  and

  MUKASH PATEL, DENNIS STOKES, and
  WILLIAM MCPHERSON
             Defendants-Appellants.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Self-Insurers’
  Association to participate as amicus curiae is GRANTED. The amicus brief submitted by
  that entity on March 2, 2016, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              March 4, 2016